McKay v Wilson (2014 NY Slip Op 07265)





McKay v Wilson


2014 NY Slip Op 07265


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Gonzalez, P.J., Mazzarelli, Andrias, DeGrasse, Clark, JJ.


155186/13

[*1]13319N John D. McKay, Plaintiff-Appellant
vDiane Westwood Wilson, et al., Defendants, Clyde & Co. US LLP, et al., Defendants-Respondents.


John D. McKay, appellant pro se.
Fox Rothschild LLP, New York (James M. Lemonedes of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla,
J.), entered February 11, 2014, which granted the motion of defendants Clyde & Co US LLP and Clyde & Co LLP (collectively Clyde & Co.) to compel arbitration and stayed the instant litigation pending the arbitration, unanimously affirmed, without costs.
When plaintiff commenced employment with Clyde & Co., he executed an acknowledgment wherein he agreed to be bound by the policies set forth in the firm's employee handbook. Among the policies clearly set forth was the requirement that plaintiff arbitrate all claims or causes of action against the firm through a mandatory dispute resolution program. Accordingly, the motion court correctly determined that plaintiff, who is an experienced attorney, agreed to mandatory arbitration of any claims arising from his employment and correctly stayed the instant proceeding during the pendency of the arbitration (see generally Greenfield v Philles Records , 98 NY2d 562, 569 [2002]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK